Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “metal shaft”, the frame base “flaps”, the “embossed” locking members, and the braking plate “slots” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Page 8, Line 15 syntax: Substituting “It is” for “I tis” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites a ramp being on the “front” end of the sole while the Specification and Drawings indicate that the ramp is on the “rear” end of the sole. For the purposes of this examination, the term “front” will be interpreted as “rear”.
Claims 3, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claim 3, the limitation “base with flaps” is recited but the term “flaps” is not defined, described, or illustrated 
Regarding Claim 5, the limitation “locking members [that] are embossed” is recited but the term “embossed” is not defined, described, or illustrated in the Specification or Drawings. While a conventional definition of “embossed” is understood, the meaning of “embossed” in this context is indiscernible.
Regarding Claim 8, the limitation “braking plates [that] have slots” is recited but the term “slots” is not defined, described, or illustrated in the Specification or Drawings. While a conventional definition of “slots” is understood, the meaning of “slots” in this context is indiscernible.
Claims 1, 4, 5, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end" in Line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "locking members" in Line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "locking members" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "frames" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20080050559 A) in view of Jeon (US 20040227310 A1) and further in view of Chu (GB 2380685 A). Regarding Claim 1, Lee teaches the first and third elements of the claim, hereinafter (1a) and (1c) respectively, but does not teach the second, fourth, or fifth elements, hereinafter (1b), (1d), and (1e) respectively. Jeon teaches (1b) and (1d); Chu teaches (1e). Lee teaches


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Lee Fig. 1
(1c), at least one frame to be inserted in the opening, such frame presenting at least one front locking member on one end, for engagement in at least one recess of the outer sole (Lee Fig. 1, above, and Fig. 5b, below; Lee Description of Embodiments Paragraph 18: “As the fixing means 40 of the wheel fixture 20…is selectively fitted to the fixed body 10 and formed to face the engaging hole 43 on the inlet hole 11 side wall, on the wheel Fixture 20 and the auxiliary outsole 30 is formed an elastic locking piece 44 having a locking jaw 45 that is caught in the locking hole 43.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Lee Fig. 5b
As indicated above, Lee does not teach (1b) or (1d). Jeon teaches
(1b), one outer sole presenting a ramp on its front end, such ramp presenting an engagement portion, and one opening adjacent to the ramp, on one face and, on the opposite face, showing at least one recess (Jeon Figs. 1 and 2, below; Jeon Paragraph 0007: “…in order to serve as the sports shoe function without difficulty, it has a an inclined plane of a predetermined angle formed on the heel portion of the sole of the sports shoe and a support member for supporting the wheel…”). Note that the term “front” as recited in this claim element has been interpreted as “rear”, as is indicated under “Claim Rejections - 35 USC § 112”, above.
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer sole with removable sliding system of Lee to provide a ramp as taught by Jeon. Doing so would avoid the circumstances wherein “the ankle must be bent at a predetermined angle enough to make the inclined plane 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Jeon Fig. 1

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Jeon Fig. 2

	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer sole with removable sliding system of Lee to provide a braking plate as taught by Jeon. This would enable the user to “perform a stable brake operation…if the ankle is bent further a bit more backward” as recognized by Jeon (Abstract).
	As indicated above, Lee does not teach (1e). Chu teaches
	(1e), at least one locking member on the surface opposing the braking plate, for attachment to the engagement portion of the outer sole (Chu Fig. 2, below; Chu Detailed Description of the Preferred Embodiments Paragraph 1: “…the multifunctional shoe of a first embodiment in accordance with the present invention includes a shoe 1, a locating part 2, a sliding device 3, and a locking device 4.”)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer sole with removable sliding system of Lee to provide a locking member as taught by Chu. This would provide the ability “to fix the sliding device in order that the wheel may be used for skating or stowed…” as recognized by Chu (Abstract).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Chu
	Regarding Claim 2, Lee teaches that the frame presents at least one wheel, which is crossed by a metal shaft that attaches the wheel to the frame (Lee Figs. 1 and 5b, above; Lee Description of Embodiments Paragraph: “The wheel fastener 20 fitted into the inlet hole 11 of the fixture 10 has a wheel 3 assembled therein so as to be detached downward. Assembly of the wheel (3) is a general technique to forcibly fixed by pressing the shaft formed integrally to the wheel (3) to the bracket (21) formed in the wheel fastener (20).”). Note that while Lee does not 
	Regarding Claim 4, Lee teaches an outer sole with a removable sliding system but does not teach the shape of the locking members. Chu teaches that the locking members present an upper curve (Chu Fig. 2, above). 
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer sole with removable sliding system and locking member of the combination of Lee and Jeon to provide an upper curve as taught by Chu. Doing so could facilitate assembly of the locking member, distribute force evenly, and/or ensure maximum linear contact, as would be recognized by someone having ordinary skill in the art. Note that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, D.).
	Regarding Claim 6, Lee teaches that the recess is a slot (Lee Figs. 1 and 5b, above).
	Regarding Claim 9, Lee teaches an outer sole with a removable sliding system but does not teach a ramp angle. Jeon teaches that the ramp inclination is between 29 and 35 degrees (Jeon Paragraph 0007: “The roller shoe is devised to serve as both sports shoe function and roller skate or inline skate function by mounting a wheel on the heel portion of the sole of a typical 
	Regarding Claim 10, Lee teaches that the use of the outer sole is in shoe wear (Lee Tech Problem Paragraph 1: “…the present invention was developed to improve the general problems of the conventional wheeled shoes (inline type roller skating shoes), and in the present invention, the wheels can be easily detached from the shoe sole while minimizing the thickness of the shoe sole.”; Description of the Embodiments Paragraph 1: “In the present invention, in the construction of a wheel-mounted shoes equipped with wheels in front and rear of the shoe sole, a fixed body formed with an inlet hole is fixed to the sole of the shoe, and a wheel fixture that is assembled to the wheel selectively fitted into the inlet hole of the fixed body…”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20080050559 A) in view of Jeon (US 20040227310 A1), further in view of Chu (GB 2380685 A), and further in view of Adams (US 6406038 B2). Regarding Claim 7, the combination of .

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Adams

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Adams

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618